Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 are currently pending.
Claims 1-3 are currently amended.

The amendment to claim 1 has overcome the 35 USC 101 rejection.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the limitations of claim 1.  In particular, the synthesis of wavelets in the depth domain using P-wave velocity and density to produce a reflectivity, where the reflectivity is used to produce a converted seismic trace series and a converted reflectivity series and estimating the depth domain seismic wavelet based on the Gibbs sampling method is novel.
Zhuang et al. CN107229075, 2017, teaches determining a depth domain seismic wavelet using the sonic logging data and a reflection coefficient series.  However Zhuang et al. is silent concerning the estimate of the depth domain seismic wavelet using the Gibbs sampling method.  Although the Gibbs sampling method is 
Huang et al., 2014 CN103592680, teaches using a time domain approach to the problem which is significantly different analysis than the depth analysis of the instant application.
Wang et al., WO 96/07935, teaches pre-stack inversion of reflectivity data.  However Wang et al. states that the method to take P-wave velocity and density and using seismic wavelets is well known to persons skilled in the art without any further teaching.  In no manner are the specific details of claim 1 anticipated by this art.
Sun et al., US 2016/0131781, teaches improving the velocity model using impedance inversion.  Although the P-wave velocity is used in claim 1, the teaching of sun et al. is directed to only a small portion of the data collection and preparation used in the claim.
Thus claim 1 is allowed.
Claims 2 and 3 are dependent upon claim 1 and are thus also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857